DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. US 2016/0190794 (herein Forghani) in view of Srivastava et al (US 2013/0031398).
	Regarding Claim 1, Forghani teaches (Figures 1-5) an apparatus (100), comprising: an interface input and a system output (IN and OUT), the interface input being adapted to receive serial interface signals that are subject to an input voltage (at 105-1) above an input voltage threshold (e.g. Vref); a transistor (Q1) coupled between the interface input and the system output, the transistor having a transistor control input; a gate driver (230) having a driver output coupled to the transistor control input; a clipper circuit  (240 and Q2) having a clipper output, and an overvoltage detection circuit (220 and 214) having an input coupled to the interface input. (For Example: Paragraphs 18 and 20-27)
	Forghani does not teach a switch having one terminal coupled to the clipper output, having another terminal coupled to the transistor control input, and having a switch control input; and an enable output coupled to the switch control input.
	Srivastava teaches (Figure 3) a switch (308) having one terminal coupled to the clipper output (314), having another terminal coupled to the transistor control input (at 320), and having a switch control input (at 308); and an enable output coupled to the switch control input (controlling switch 308). (For Example: Paragraphs 18-26)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Forghani to include a switch having one terminal coupled to the clipper output, having another terminal coupled to the transistor control input, and having a switch control input; and an enable 
	Regarding Claim 3, Forghani teaches (Figures 1-5) the overvoltage detection circuit (220 and 214) is configured to generate an enable signal (222 ) for a time period greater than a time period during which the input voltage (at 105-1) of the serial interface signal exceeds the voltage threshold (Vref, Fig. 5). (For Example: Paragraphs 33 and 20-27) 	
	Regarding Claim 6, Forghani teaches (Figures 1-5) wherein the input voltage threshold (152) includes the supply voltage (from 122). (For Example: Paragraphs 32)
	Regarding Claim 7, Forghani teaches (Figures 1-5) wherein the input voltage threshold includes the supply voltage plus a voltage offset (with 150). (For Example: Paragraphs 32)  
	Regarding Claim 8, Forghani teaches (Figures 1-5) wherein the interface input is a Universal Serial Bus (USB) interface and forming a USB port (Fig. 1). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. US 2016/0190794 in view of Srivastava et al (US 2013/0031398) and further in view of Mondal et al. US 2019/0319446.
	Regarding Claim 2 , Forghani teaches (Figures 1-5) a second circuit  (216) coupled to the system output and configured to regulate a voltage at the system output. (For Example: Paragraphs 18 and 20-27)
	Forghani does not teach a second circuit coupled to the system output and configured to regulate an output voltage at the system output in response to the output votlage at the system output exceeding an output voltage threshold. (Bolded elements Forghani does not teach.)
	Mondal teaches (Figures 3-5) a second circuit (126) coupled to the system output and configured to regulate an output voltage (Vconn) at the system output in response to the output voltage at the system output exceeding (with 413) an output voltage threshold (Vref). (For Example: Paragraphs 45-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Forghani to include a second circuit coupled to the system output and configured to regulate an output voltage at the system output in response to the output voltage at the system output exceeding an output voltage threshold, as taught by Mondal, to provide protection to the system output.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forghani-Zadeh et al. US 2016/0190794 in view of Srivastava et al (US 2013/0031398) and further in view of Peeters et al. US 20190140473.
	Regarding Claims 4, Forghani teaches (Figures 1-5) the overvoltage detection circuit.
	Forghani does not teach wherein the overvoltage detection circuit further comprises a digital counter configured to start a counting sequence after generating the enable signal, the overvoltage detection circuit is configured to cease generation of the enable signal when the digital counter completes the counting sequence. 
	Peeters teaches (Figures 1 and 5) wherein the overvoltage detection circuit (at 116) further comprises a digital counter (120) configured to start a counting sequence 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Forghani to include wherein the overvoltage detection circuit further comprises a digital counter configured to start a counting sequence after generating the enable signal, the overvoltage detection circuit is configured to cease generation of the enable signal when the digital counter completes the counting sequence, as taught by Peeters avoid enabling the bus when the fault has not been cleared. 

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being anticipated by Farina et al. US 9312688 in view of Srivastava et al (US 2013/0031398).
		Regarding Claim 16, Farina teaches (Figures 1-2) a system (Fig. 1), an interface input (Vin), which is adapted to receive signals that are subject to a voltage above a threshold (See Fig. 1), and a system output (Vout); a transistor (36) coupled between the interface input and the system output, the transistor having a transistor control input; a gate driver (66 and 56) having a charge pump voltage input (from 60-62) and having a driver output (at 32b, Fig. 1); a first resistor (70b or 34) coupling the driver output to the transistor control input (at 36); a first clipper circuit (64 and 58) having a charge pump voltage input (from 60-62) and having a first clipper output; a switch having (32b) one terminal coupled to the clipper output (depending on mux output), having another terminal coupled to the transistor control input (at 32b fig. 1) between the first resistor (70b or 34) and the transistor control input, and having a switch control 
	Farina does not teach an interface input which is adapted to receive serial interface signals; and a clip enable output coupled to the switch control input.
	Srivastava teaches (Figures 2-3) an interface input (at 304) which is adapted to receive serial interface signals (e.g. with ADP); and a clip enable output coupled to the switch control input (controlling switch 308). (For Example: Paragraphs 15-26)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Farina to include an interface input which is adapted to receive serial interface signals; and a clip enable output coupled to the switch control input, as taught by Srivastava, to function effectively even in the presence of fast supply voltage ramp rates.
	Regarding Claim 17, Forghani teaches (Figures 1-5) a second clipper circuit (38-42 and 32c) having an output coupled to the system output (Vout). 


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farina et al. US 9312688 in view of Srivastava et al (US 2013/0031398) and further in view of Banak et al. US 8537517.
		Regarding Claim 18, Farina teaches (Figures 1-2) wherein the overvoltage detection circuit (at 12).	
	Farina does not teach a pulse extender circuitry having a comparator input and a pulse output; and an OR gate having an input coupled to the comparator input, having another input coupled to the pulse output, and having the clip enable output.
	Banak teaches (Figures 1-2) a pulse extender circuitry (R3,R4, N1 and C1-C2) having a comparator input (A1 or A2) and a pulse output; and an OR gate  (G1) having an input coupled to the comparator input, having another input coupled to the pulse output, and having the clip enable output (from G1). (For Example: Col. 6 lines 24-67 and Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Farina to include pulse extender circuitry having a comparator input and a pulse output; and an OR gate having an input coupled to the comparator input, having another input coupled to the pulse output, and having the clip enable output, as taught by Banak, to provide a rapid and reliable voltage protection scheme. 
	Regarding Claim 20, Farina teaches (Figures 1-2) wherein the overvoltage detection circuit (at 12).	
	Farina does not teach the threshold includes the supply voltage plus a voltage offset.
	Banak teaches (Figures 1-2) the threshold includes the supply voltage plus a voltage offset (Fig. 2 with Vos). (For Example: Col. 6 lines 24-67 and Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Farina to include the . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farina et al. US 9312688 in view of Srivastava et al (US 2013/0031398) and further in view of Peeters et al. US 20190140473.
	Regarding Claim 19, Forghani teaches (Figures 1-5) the overvoltage detection circuit.
	Forghani does not teach wherein the overvoltage detection circuit includes a digital counter configured to start a counting sequence after generating an enable signal on the enable output, the overvoltage detection circuit is configured to cease generation of the enable signal when the digital counter completes the counting sequence. 
	Peeters teaches (Figures 1 and 5) the overvoltage detection circuit (at 116) includes a digital counter (120) configured to start a counting sequence after generating an enable signal (Fault condition detected) on the enable output, the overvoltage detection circuit is configured to cease generation of the enable signal when the digital counter completes the counting sequence. (For Example: Paragraphs 47-50)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Farina to include wherein the overvoltage detection circuit includes a digital counter configured to start a counting sequence after generating an enable signal on the enable output, the overvoltage detection circuit is configured to cease generation of the enable signal when the digital counter completes the counting sequence, as taught by Peeters avoid enabling the bus when the fault has not been cleared. 
Allowable Subject Matter
Claims 9-13 and 15 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 9; prior art of record fails to disclose either by itself or in combination:  “… an overvoltage detection circuit having an input coupled to the interface input, the overvoltage detection circuit including: a first comparator having a first comparator output, having a non-inverting input terminal coupled to the interface input and an inverting input terminal coupled to a supply voltage source; [[a]] pulse extender circuitry having an input coupled to the first comparator output and having a pulse extender output; and an OR gate having inputs coupled to the first comparator output and to pulse extender output, and having a gated output; a clipper circuit including a current source and a second transistor coupled in series between a voltage source and a ground, the clipper circuit having a clipper output; and Application No. 16/152,268Amendment A - 111 4/16TI-79179a switch having a terminal coupled to the clipper output, having another terminal coupled to the transistor control input, and having a switch control input coupled to the gated output”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.


Response to Arguments
 Applicant's arguments filed have been fully considered but they are not persuasive. 
	Applicant argued that “A person of ordinary skill in this art reading the Forghani-Zadeh publication could never learn of a clipper circuit. A person of ordinary skill in this art reading the Forghani-Zadeh publication could never learn of switch between a clipper circuit and a transistor control input. A person of ordinary skill in this art reading the Forghani-Zadeh publication could never learn of an overvoltage detection circuit having an input coupled to the interface input and an enable output coupled to the switch control input”. The rejection is explained above however if further explanation is require the applicant is invited to contact the examiner.
	Applicant argued that “The Srivastava publication fails to mention a clipper circuit”. However, the claims recite “clipper circuit having a clipper output; a switch having one terminal coupled to the clipper output”.  The applicant is reminded that the examiner is entitled to the broadest reasonable interpretation. In this case, the clipper circuit does not provide any function apart from providing a signal which is not claimed in claim 1 and that the clipper circuit has an output and that it is coupled to a switch. Therefore, the claim limitations are met by both Forghani and Srivastava.
	Applicant argued that “Modification of the technologies disclosed in the cited publications apparently can only be motivated by use of prohibited hindsight reasoning, changing the intended use and function of the cited patents according to the limitations of the pending claims”.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838